DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first-inventor-to-file provisions of the AIA .
Status
1. Claims 1-12 and 14 as filed on 10 December 2019 were examined in an Office action mailed on 25 January 2021. Applicant responded on 26 July 2021, cancelling claims 3-8, 10-11 and 14 while adding claim 28.  Claims 1-2, 9 and 28 were examined and rejected in an Office action mailed on 21 October 2021.
Applicant responded on 12 April 2022 after-final, cancelling several claims.  Claims 1-2 and 28 are examined herein.  Applicant filed an RCE on 22 April 2022 which was entered but not before an Advisory Action was mailed on 28 April 2022.
Prosecution continues on the basis of the above RCE and the claims filed on 12 April 2022.
Examiner’s Statement of Reasons for Allowance
The following is an examiner’s statement of reasons for allowance.  With the response filed on 12 April 2022 and RCE filed on 22 April 2022, Applicant overcame all objections and rejections made of record in the most recent Office action posted 21 October 2021.  
The rejections of record primarily concerned the breadth of the invention.  The instant claimed invention is well-supported by the specification.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUSSELL T BOGGS whose telephone number is (571)272-2805. The examiner can normally be reached Monday - Friday, 0800 to 1830 Mtn.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amjad Abraham can be reached on 571-270-0708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RUSSELL T BOGGS/Examiner, Art Unit 1663